Title: From John Adams to James Warren, 2 May 1777
From: Adams, John
To: Warren, James


     
      Dear Sir
      
       May 2 1777
      
     
     Dr. Brownson, a Delegate from Georgia, in Congress, and a worthy, Spirited, sensible Man A Native of Connecticutt will deliver you this. He will be able to tell you much News, because he intends a circuitous Journey by Albany, and the New Hampshire Grants who have lately made themselves a state to Boston.
     The British Daemons have received a little Chastizement in Connecticutt.
     
      J. Adams
     
    